Citation Nr: 1032699	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  07-26 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for pes planus, including as 
secondary to a service-connected left ankle disability.


REPRESENTATION

Veteran represented by:	Arkansas Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from July 1973 to July 1982.  
This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a November 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas, which, in part, denied the Veteran's 
service-connection claim for pes planus.

In a May 2009 decision, the Board remanded the Veteran's pes 
planus claim for further procedural and evidentiary development.  
Such was achieved, and the Veteran's claim was readjudicated by 
the Appeals Management Center (AMC) in a February 2010 
supplemental statement of the case (SSOC).  The Veteran's claims 
file has been returned to the Board for further appellate review.

Issues not on appeal

In the above-referenced May 2009 decision, the Board also denied 
the Veteran's increased rating claim for his service-connected 
left ankle disability, and his service-connection claims for a 
left elbow condition and a right knee condition.  The Board's 
decisions are final.  See 38 C.F.R. § 20.1100 (2009). 


FINDINGS OF FACT

1.  The record shows by clear and unmistakable evidence that the 
Veteran's pes planus disability pre-existed his enlistment in 
1973.

2. The competent evidence of record does not show that the 
Veteran's pes planus disability increased in severity during his 
active duty service from 1973 to 1982.

3.  The competent evidence of record does not support a finding 
that a relationship exists between the Veteran's currently 
diagnosed pes planus and his service-connected left ankle 
disability.




CONCLUSIONS OF LAW

1.  The statutory presumption of soundness on enlistment has been 
rebutted by clear and unmistakable evidence of a pre-existing pes 
planus disability.  38 U.S.C.A.       §§ 1111, 1132 (West 2002); 
38 C.F.R. § 3.304 (2009).

2.  Service connection for pes planus is not warranted.  38 
U.S.C.A §§ 1110, 1111, 1131, 1132, 1153 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to service connection for pes 
planus, on both a direct and secondary basis. 

In the interest of clarity, the Board will address the pertinent 
law and regulations and their application to the facts and 
evidence.

I.  Stegall concerns

As was alluded to in the Introduction, the Board remanded the 
Veteran's pes planus claim for further procedural and evidentiary 
development in May 2009.  More specifically, the Board instructed 
the agency of original jurisdiction (AOJ) to send the Veteran a 
corrective notice letter indicating the evidence necessary to 
establish service-connection on a secondary basis.  Additionally, 
the AOJ was to ask the Veteran to identify any other treatment he 
has received, if any, for his pes planus since February 2007.  If 
any treatment was identified, the AOJ was to attempt to obtain 
those medical records.  The AOJ was also to schedule the Veteran 
for a VA physical examination, and upon receipt of the 
examination report, readjudicate the Veteran's claim.

The AMC sent the Veteran a notice letter on October 21, 2009 
requesting additional evidence "showing a connection between 
your bilateral pes planus disability and your service connected 
left ankle disability condition."  With respect to aggravation, 
the letter also notified the Veteran that "[t]emporary or 
intermittent flare ups of a condition are not considered 
aggravation, unless the underlying condition, as contrasted by 
symptoms, has gotten worse."  See the October 21, 2001 letter 
from the AMC, page 1.

Additionally, the Veteran appeared for a VA foot examination in 
December 2009.  The VA examiner's report has been associated with 
the Veteran's claims folder.  Finally, the AMC readjudicated the 
Veteran's claim in the above-referenced February 2010 SSOC.  

Thus, the Board's remand instructions have been substantially 
complied with to the extent possible.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-
47 (1999).  

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  VA has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

A.  Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a [V]eteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

B.  Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  For claims, as here, pending before VA on or after May 
30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the 
requirement that VA also request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim, i.e., the "fourth element" notice.  See 73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The notice provided by VA must be given prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (Mayfield II); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, if VCAA notice was not provided 
prior to the initial adjudication of the claim or, if provided, 
was inadequate or incomplete, such an error can be "cured" by 
providing any necessary notice and then readjudicating the claim, 
including in a Statement of the Case (SOC) or SSOC, such that the 
intended purpose of the notice is not frustrated and the Veteran 
is given ample opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  The Board notes that the Veteran 
was not provided complete notice of the VCAA prior to the initial 
adjudication of his claim in November 2006.  Crucially, following 
the issuance of the October 2009 letter, the Veteran was allowed 
the opportunity to present evidence and argument in response.  
The Veteran's claim was readjudicated in the above-referenced 
February 2010 SSOC.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  The 
Veteran has pointed to no prejudice or due process concerns 
arising out of the timing of the VCAA notice.  The Board 
accordingly finds that there is no prejudice to the Veteran in 
the timing of the VCAA notice.

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a September 2006 letter 
from the RO, which informed the Veteran that VA needed evidence 
of a "disease that began in or was made worse during military 
service."  The Veteran was informed of the evidentiary 
requirements for secondary service connection in an October 2009 
letter from the AMC, which specifically requested evidence 
"showing a connection between your bilateral pes planus 
disability and your service connected left ankle disability."  

Crucially, the RO informed the Veteran of VA's duty to assist him 
in the development of his claim in the above-referenced September 
2006 letter, whereby the Veteran was advised of the provisions 
relating to the VCAA.  Specifically, the Veteran was advised in 
the letter that VA would assist him with obtaining relevant 
records from any Federal agency, including records from the 
military and VA Medical Centers.  The Veteran was also advised in 
the letter that a VA examination would be provided if necessary 
to decide his claim.  With respect to private treatment records, 
the September 2006 letter informed the Veteran that VA would make 
reasonable efforts to obtain non-Federal evidence.  Included with 
both the September 2006 and the October 2009 letters were copies 
of VA Form 21-4142, Authorization and Consent to Release 
Information, and the Veteran was asked to complete this release 
so that VA could obtain private treatment records on his behalf.

The September 2006 letter further emphasized: "If the evidence 
is not in your possession, you must give us enough information 
about the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines to 
give it to us, asks for a fee to provide it, or VA otherwise 
cannot get the evidence, we will notify you.  It is your 
responsibility to make sure we receive all requested records that 
are not in the possession of a Federal department or agency."  
(Emphasis as in the original letter).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In this case, the September 2006 and October 2009 
letters addressed the disability rating and effective date 
elements of his claim. 

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no indication 
that there exists any evidence which could be obtained which 
would have an effect on the outcome of this case as to this 
issue. Therefore, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

C.  Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to assist 
the Veteran in obtaining evidence necessary to substantiate his 
claim, and that there is no reasonable possibility that further 
assistance would aid in substantiating it.  
In particular, the Veteran's service treatment records (STRs) and 
post-service VA treatment records have been associated with the 
claims folder.  

Additionally, as the Board will discuss in detail in its analysis 
below, the Veteran was afforded a VA foot examination in December 
2009.  The report of this examination reflects that the examiner 
reviewed the Veteran's past medical history, recorded his current 
complaints, conducted an appropriate physical examination and 
rendered appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  The Board therefore 
concludes that the examination is adequate for rating purposes.  
See 38 C.F.R. § 4.2 (2009).  The Veteran and his representative 
have not contended otherwise.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claim.  He has retained the services 
of a representative, and declined an opportunity to testify at a 
personal hearing.  

III.  Service Connection Claim

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002);    38 C.F.R. § 3.303 (2009).

A.  Relevant Law and Regulations

Presumption of soundness and aggravation of a pre-existing 
disability

A Veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto.      38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b) (2009).

A pre-existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R.      § 3.306 (2009).  "Clear and unmistakable 
evidence" is a more formidable evidentiary burden than the 
preponderance of the evidence standard.  See Vanerson v. West, 12 
Vet. App. 254, 258 (1999) (noting that the "clear and 
convincing" burden of proof, while a higher standard than a 
preponderance of the evidence, is a lower burden to satisfy than 
that of "clear and unmistakable evidence.")  It is an 
"onerous" evidentiary standard, requiring that the preexistence 
of a condition and the no-aggravation result be "undebatable."  
See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption of 
sound condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003);                 
see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  
The Court has held, however, that this presumption attaches only 
where there has been an entrance examination in which the later 
complained-of disability was not detected.             See Bagby 
v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, 
VA's General Counsel noted that "[u]nder the language of [38 
U.S.C. § 1111], VA's burden of showing that the condition was not 
aggravated by service is conditioned only upon a predicate 
showing that the condition in question was not noted at entry 
into service."

Cases in which the condition is noted on entrance are, however, 
still governed by the presumption of aggravation contained in 38 
U.S.C. § 1153 (as opposed to that applicable under 38 U.S.C. § 
1111 where the complained of condition was not noted on entrance 
into service).  This statute provides that a pre-existing injury 
or disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless clear and unmistakable evidence shows that the 
increase in disability is due to the natural progress of the 
disease.     38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 
(2009).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service. 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2009).

A pre-existing disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a) (2009).
Aggravation is characterized by an increase in the severity of a 
disability during service, and a finding of aggravation is not 
appropriate in cases where the evidence specifically shows that 
the increase is due to the natural progress of the disease.  
Furthermore, temporary or intermittent flare-ups of a pre-
existing disease during service are not sufficient to be 
considered aggravation of the disease unless the underlying 
condition, as contrasted to symptoms, worsens.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. 
App. 292 (1991).

Secondary service connection

Service connection may also be granted for a disability that is 
proximately due to, the result of, or aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a) (2009); see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability 
on a secondary basis, there must be (1) evidence of a current 
disability; (2) a service-connected disability; and (3) evidence 
of a nexus between the service-connected disease or injury and 
the current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  

B.  Analysis

The Veteran claims entitlement to service connection for pes 
planus, and has advanced two theories of entitlement in his 
August 2007 VA Form 9.  First, the Veteran asserts that service 
connection should be granted on a direct basis because his pes 
planus disability, which pre-existed his enlistment, was 
aggravated beyond its normal progression by his active duty 
military service.  In the alternative, the Veteran asserts that 
service connection should be granted on a secondary basis because 
his service-connected left ankle disability aggravated his pes 
planus disability.  

Direct service connection

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The Board 
initially observes that the Veteran currently has pes planus; 
therefore, the matter of the existence of the disability is not 
in dispute.  

In this case, the record indicates that the Veteran's pes planus 
was specifically noted on the Veteran's January 1973 enlistment 
medical examination.  The Veteran's STRs thus go beyond a mere 
"bare conclusion without a factual predicate in the record."  
See Miller v. West, 11 Vet. App. 345, 348 (1998).  There is clear 
and unmistakable evidence that a pes planus disability pre-
existed the Veteran's military service, and the Veteran does not 
contend otherwise.  As there is clear and unmistakable evidence 
of pes planus in the Veteran's January 1973 enlistment 
examination report, the statutory presumption of soundness is 
rebutted.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b) (2009).

The crux of this case therefore revolves around whether there is 
clear and unmistakable evidence that the Veteran's pes planus was 
not aggravated during service.  See VAOPGCPREC 3-2003 (July 16, 
2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).

The Veteran argues in his August 2007 Form 9 that his pes planus 
worsened in service due to prolonged standing in combat boots as 
a security guard.  However, as will be discussed in detail below, 
the Board finds that the evidence of record is against the 
Veteran's claim, and that the Veteran's pes planus disability was 
not aggravated by his active duty military service.

Crucially, the Veteran's STRs indicate no progression in his pes 
planus symptomatology.  Indeed, an in-service examination 
administered in February 1981, eight years after his enlistment 
pertinently indicated a "normal" clinical evaluation of the 
Veteran's feet.  Significantly, the December 2009 VA examiner 
noted that the Veteran complained only one time of foot pain 
during service, which was "related to boots being too tight and 
was completely resolved once he got properly fitting boots."  

There is only one medical opinion of record that addresses the 
matter of aggravation-the opinion of the December 2009 VA 
examiner.  After a thorough review of the Veteran's medical 
history, and upon physical examination of the Veteran's feet, the 
VA examiner specifically concluded that "the preexisting pes 
planus was not aggravated by service . . . ."  

The VA examiner reasoned that the Veteran's service did not 
aggravate his pre-existing pes planus because the Veteran "did 
not really complain of foot pain until more than two years after 
leaving service," and that the Veteran "was not limited during 
service time by problems with his feet . . . ."   Indeed, the 
Veteran specifically reported to the VA examiner that his pes 
planus did not become symptomatic until 1984 or 1985, two to 
three years following his separation from service.   
Additionally, the Veteran's STRs demonstrate that the Veteran was 
frequently and actively participating in sports such as football 
and basketball during service.

The VA examiner crucially indicated that it was his opinion that 
the Veteran "suffered progressive . . . pes planus 
symptomatology by the natural progress of the disease and not 
from any event or incident during service time."  There is no 
medical evidence of record contrary to the conclusions of the 
December 2009 VA examiner.  The Veteran has had ample opportunity 
to secure medical evidence in his favor and submit the same to 
VA.  He has not done so.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) (it is a claimant's responsibility to 
support a claim for VA benefits).

The only other evidence in the claims file alleging that the 
Veteran's pre-existing pes planus was aggravated during service 
is the Veteran's own statements.  A layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent to 
provide a probative opinion on a medical matter, to include a 
diagnosis of a specific disability and a determination of the 
origins of a specific disorder).  Lay testimony is competent, 
however, to establish chronicity and the presence of observable 
symptomatology and "may provide sufficient support for a claim 
of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  When a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder is 
not a determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Thus, the Veteran is competent to state that he experienced foot 
pain, an observable symptom.  While the Board does not doubt that 
the Veteran experienced foot pain in service, as discussed above, 
the Veteran's pertinently negative service records, his 
documented in-service athletic activity, his statement indicating 
that his pes planus became symptomatic two or three years after 
his separation, and the VA examiner's negative findings are more 
probative than the Veteran's assertions of aggravation, and 
suggest that his pes planus remained essentially unchanged during 
his active duty service period.  

Because the evidence of record indicates that there was no 
increase in disability during service, the Board finds that the 
presumption of aggravation is not for application.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2009).  

Because aggravation is not shown by the evidence of record, 
service connection on a direct basis is not warranted.

Secondary service connection

As noted above, the Veteran has alternatively claimed that his 
current pes planus disability has been aggravated by his service-
connected left foot disability.  More specifically, the Veteran 
asserted in his August 2007 VA Form 9 that when he broke his left 
ankle in service, he "shifted his body weight onto his right 
foot, and it became worse."  See Allen, supra.  

In order to establish service connection for a claimed disability 
on a secondary basis, there must be (1) evidence of a current 
disability; (2) a service-connected disability; and (3) evidence 
of a nexus between the service-connected disease or injury and 
the current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  

As noted above, it is undisputed that the Veteran currently has 
pes planus.  Wallin element (1) is satisfied.  It is also 
undisputed that the Veteran has been awarded service-connection 
for residuals of a left ankle fracture.  Accordingly, Wallin 
element (2) is also satisfied.  

Turning to crucial Wallin element (3), nexus or relationship, the 
December 2009 VA examiner pertinently concluded after review of 
the Veteran's claims file and upon examination of the Veteran's 
feet that although the Veteran had "abnormal weightbearing," 
his "left ankle did not contribute to his pes planus problems . 
. . ."  The VA examiner based his conclusion on his observation 
that the pes planus was "bilaterally bothersome," and that the 
foot pain did not became symptomatic for years after the Veteran 
left service.  As noted above, the VA examiner specifically found 
upon examination of the Veteran's feet, that the Veteran's pes 
planus symptomatology progressed "by the natural progress of the 
disease."

The December 2009 VA examiner's assessment is consistent with the 
other medical evidence of record, to include an October 2006 VA 
examination of the Veteran's left ankle.  At the October 2006 
examination, the Veteran made no assertion, and the October 2006 
VA examiner made no finding that the Veteran's left ankle 
fracture residuals had an aggravating effect on the his bilateral 
pes planus.  The Veteran specifically reported that "standing on 
his feet for more than 30 minutes at a time will cause swelling 
and pain in his ankle to occur.  Other than this he is able to 
perform all of his activities of daily living including yard 
work, eating, grooming, toileting, bathing and dressing."  
Subsequent VA treatment reports in May 2007 note bilateral ankle 
pain upon weightbearing, but no aggravated foot pain.  

There is no medical evidence of record contrary to the 
conclusions of the December 2009 VA examiner.  To the extent that 
the Veteran himself believes that there is a medical nexus 
between his current bilateral pes planus symptomatology and his 
service-connected left ankle fracture residuals, it cannot 
substitute for medical nexus evidence.  A personal belief, no 
matter how sincere, is not probative of a nexus between the 
service-connected left ankle disability and pes planus.  Voerth 
v. West, 13 Vet. App. 117, 119 (1999).  To be competent, lay 
evidence requires personal knowledge, which differs from a belief 
because personal knowledge depends on that which is readily 
observable with the five senses.  It is well established that lay 
persons without medical training, such as the Veteran, are not 
competent to comment on medical matters such as cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 
(1992) see also 38 C.F.R. § 3.159 (a)(1).  When weighed against 
the other evidence of record, the Veteran's lay evidence is not 
as probative as that of the December 2009 VA examiner.  

As has been described above, the Veteran has been accorded ample 
opportunity to secure and present medical nexus evidence in his 
favor, and he has not done so.  See 38 U.S.C.A. § 5107(a).

The Board therefore concludes that the medical evidence of record 
[which demonstrates no relationship between the Veteran's 
service-connected left ankle disability and his pes planus], 
coupled with the Veteran's prior statements indicating residual 
ankle trouble but no aggravated foot trouble thereby, outweighs 
the Veteran's more recent lay statements to the contrary.  

Accordingly, Wallin element (3) has not been met, and the claim 
fails on this basis; service connection on a secondary basis is 
also not warranted. 

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
bilateral pes planus.  Accordingly, the benefit sought on appeal 
is denied.


ORDER

Entitlement to service connection for pes planus is denied.  



____________________________________________
D. M. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


